        Case: 3:20-cv-00998-wmc Document #: 1 Filed: 10/30/20 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WISCONSIN


 HEATHER MYHRVOLD,                                                     Case No. 20-cv-998

                 Plaintiff,

 vs.

 THE LAW OFFICES OF JAY B.
 UMANSKY, P.C.,

                Defendant.



                                         COMPLAINT



       NOW COMES Plaintiff Heather Myhrvold, by and through her attorney, Nathan

DeLadurantey of DeLadurantey Law Office, LLC and complains of Defendant The Law Offices

of Jay B. Umansky P.C., and alleges to the best of her knowledge, information and belief formed

after an inquiry reasonable under the circumstances, the following:

                                       INTRODUCTION

       1.      This lawsuit arises from the illegal collection attempts of Defendant.

       2.      Causes of Action herein are brought under the Fair Debt Collection Practices Act,

15 U.S.C. § 1692 et seq. (“FDCPA”) and the Wisconsin Consumer Act (“WCA”), Wis. Stat. §

421 et seq.

                                JURISDICTION AND VENUE

       3.      Jurisdiction of this Court arises under 28 U.S.C. § 1331, because the case arises

under the laws of the United States.
        Case: 3:20-cv-00998-wmc Document #: 1 Filed: 10/30/20 Page 2 of 6




        4.     This Court also has jurisdiction under 15 U.S.C. § 1692 as it is an action to enforce

liability created by the FDCPA within one year from the date on which the violation occurred.

        5.     Venue in this Court is appropriate pursuant to 28 U.S.C. § 1391(b)(2), because

this is where the acts giving rise to the claim occurred.

        6.     Under 28 U.S.C. § 1391(c), a defendant corporation shall be deemed to reside in

any judicial district in which it is subject to personal jurisdiction. Defendant is subject to

personal jurisdiction in Wisconsin, since they do business in Wisconsin.

                                             PARTIES

        7.     Plaintiff Heather Myhrvold (hereinafter “Plaintiff”) is a natural person who resides

in the County of Rock, State of Wisconsin.

        8.     Plaintiff is a “consumer” as defined by 15 U.S.C. §1962a(3).

        9.     Defendant The Law Offices of Jay B. Umansky P.C. (“Defendant”) is a company

with a principal office address at 12460 Olive Blvd., Suite 118, St. Louis, Missouri, 63141.

Defendant’s registered agent is Jay B. Umansky, at the same address.

        10.    Defendant is a “debt collector” pursuant to 15 U.S.C. § 1692a(6).

        11.    Defendant is a “debt collector” pursuant to Wis. Stat. § 427.103(3).

                                         BACKGROUND

        12.    On March 12, 2020, Plaintiff filed a Chapter 7 Bankruptcy (Case No. 3-20-10772-

cjf).

        13.    Included in that bankruptcy filing was a debt owed to a non-party, SSM Health.

        14.    This debt was for less than $25,000 and was incurred for family, personal, or

household purposes.




                                                  2
        Case: 3:20-cv-00998-wmc Document #: 1 Filed: 10/30/20 Page 3 of 6




       15.       SSM Health received notice of the bankruptcy filing and it’s subsequent discharge

of the debt in June, 2020.

       16.       On October 23, 2020, Defendant sent a debt collection letter to Plaintiff, related to

an alleged debt incurred for family, personal, or household purposes.

       17.       Defendant communicated and engaged in debt collection directly with Plaintiff,

when Plaintiff was represented by Counsel.

       18.       Defendant grew distressed and concerned by the collection attempt, incurring

actual damages in the form of emotional distress, along with other actual damages.

       19.       Defendant had actual and/or constructive knowledge of Plaintiff’s discharge of

the underlying debt to the non-party.

  COUNT 1 – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

       20.       Plaintiff incorporates by reference all of the above-paragraphs of this Complaint as

though fully stated herein.

       21.       Plaintiff is a consumer as defined by 15 U.S.C. §1692a(3).

       22.       The foregoing acts of the Defendant and its agents constitute numerous and

multiple violations of the FDCPA including, but not limited to, 15 U.S.C. §§ 1692c(a)(2), 1692e,

1692e(2), 1692e(5), 1692e(10), 1692f, and 1692f(1) with respect to Plaintiff.

       23.       Specifically, under 15 U.S.C. § 1692c(a)(2) a debt collector cannot communicate

directly with a consumer when they know the consumer is represented by a lawyer, which

Defendant did.

       24.       Specifically, under 15 U.S.C. § 1692e(2), a debt collector cannot make a false

representation about the amount of debt owed, which they did when they directly contacted

Plaintiff about a non-existent debt.




                                                   3
        Case: 3:20-cv-00998-wmc Document #: 1 Filed: 10/30/20 Page 4 of 6




        25.      Specifically, under 15 U.S.C. § 1692e(5), a debt collector cannot threaten to take

any action they legally cannot take, which they did when they directly contacted Plaintiff about a

non-existent debt.

        26.      Under 15 U.S.C. § 1692e(10), a debt collector cannot use false representation or

deceptive means to collect, which they did when they directly contacted Plaintiff about a non-

existent debt.

        27.      Under 15 U.S.C. § 1692f(1), a debt collector cannot collect an amount which it is

not authorized to collect, which they did when they directly contacted Plaintiff about a non-existent

debt.

        28.      Plaintiff has suffered actual damages as a result of these illegal collection

communications, as stated above.

        29.      Plaintiff is entitled to actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory

damages in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and, reasonable

attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

              COUNT 2 – VIOLATIONS OF THE WISCONSIN CONSUMER ACT

        30.      Plaintiff incorporates by reference all the foregoing paragraphs.

        31.      Wis. Stat. 427.104(1)(h) provides, in pertinent part: “In attempting to collect an

alleged debt arising from a consumer credit transaction or other consumer transaction…a debt

collector may not: (h) Engage in other conduct which can reasonably be expected to threaten or

harass the customer or a person related to the customer.”

        32.      Defendant violated Wis. Stat. 427.104(1)(h) when Defendant engaged in the above

referenced collection attempts.




                                                   4
           Case: 3:20-cv-00998-wmc Document #: 1 Filed: 10/30/20 Page 5 of 6




           33.    Wis. Stat. 427.104(1)(i) provides, in pertinent part: “In attempting to collect an

alleged debt arising from a consumer credit transaction or other consumer transaction…a debt

collector may not: (i) Use obscene or threatening language in communicating with the customer…”

           34.    Defendant violated Wis. Stat. 427.104(1)(i) when Defendant used harassing and

threatening language with Plaintiff, when they engaged in the above referenced collection

attempts.

           35.    Plaintiff suffered actual damages as result of Defendant’s violations of Wis. Stat.

427.104(1)(h) and Wis. Stat. 427.104(1)(j).

           36.    Plaintiff is entitled to all of the remedies identified in Wis. Stat. 427.105 and Wis.

Stat. 425.304.

                                              Trial by Jury

           Plaintiff is entitled to, and hereby respectfully demands a trial by jury on all issues so

triable.



           WHEREFORE, Plaintiff prays that this Court will enter judgment against Defendant as
follows:
           A.     Actual damages in an amount to be determined at trial pursuant to 15 U.S.C. §
                  1692k(a)(1);
           B.     Statutory damages of $1,000 pursuant to 15 U.S.C. § 1692k(a)(2)(A);
           C.     Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3);
           D.     For an award of actual damages, statutory damages, punitive damages (if the
                  evidence at trial so warrants), actual costs, and attorneys’ fees, under Wis. Stat.
                  427.105 and 425.304; and
           E.     For such other and further relief as may be just and proper.




           Dated this 30th day of October, 2020.




                                                     5
Case: 3:20-cv-00998-wmc Document #: 1 Filed: 10/30/20 Page 6 of 6




                             s/ Nathan E. DeLadurantey
                             Nathan E. DeLadurantey, 1063937
                             DELADURANTEY LAW OFFICE, LLC
                             330 S. Executive Drive, Suite 109
                             Brookfield, WI 53005
                             (414) 377-0515
                             E: nathan@dela-law.com
                             Attorneys for the Plaintiff




                               6
